Filed 3/15/22 P. v. Daley CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                             B307943

         Plaintiff and                                  (Los Angeles County
         Respondent,                                    Super. Ct. No. NA074833-01)

         v.

EVA DALEY,

         Defendant and
         Appellant.


         APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, James Otto, Judge. Reversed and
remanded with directions.
         Susan K. Shaler, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Stephanie A.
Miyoshi, Deputy Attorneys General, for Plaintiff and Respondent.
                 ___________________________

      Eva Daley was convicted in 2013 of the second degree
murder of 13-year-old Jose Cano following a jury trial at which
the prosecutor argued Cano’s murder was the natural and
probable consequence of a gang-related assault enabled by Daley.
In January 2019 Daley petitioned for resentencing pursuant to
Penal Code section 1170.95.1 After appointing counsel for Daley
and receiving briefs from the People and Daley’s attorney, the
superior court denied the petition, finding “a reasonable jury
could find beyond a reasonable doubt that [Daley] acted with
implied malice and/or a reckless disregard for human life and
would be guilty of second degree murder.” As Daley and the
Attorney General agree, the superior court erred, and the matter
is properly remanded for the court to issue an order to show
cause and hold an evidentiary hearing at which the prosecution is
required to prove beyond a reasonable doubt that Daley is guilty
of murder under current law.
         FACTUAL AND PROCEDURAL BACKGROUND
     1. Daley’s Conviction for Second Degree Murder
    The evidence at Daley’s third trial2 established that Cano, a
member of the Latin Thugs, a Long Beach area criminal street


1    Statutory references are to this code.
2     At her initial trial Daley and Heriberto Garcia, Cano’s
actual killer, were both found guilty of second degree murder.
We affirmed Garcia’s conviction but reversed as to Daley based
on an erroneous instruction on the natural and probable
consequences doctrine. (People v. Garcia (Aug. 2, 2010, B211909)


                                2
gang, was stabbed to death during an attack by Heriberto Garcia
and other teenage members of the Loco Marijuana Smokers (or
LMS) gang or tagging crew, a rival of the Latin Thugs. Daley,
whose son, Mauricio Rivera, was a member of LMS, drove Garcia,
Rivera and several other LMS members to and from the area
where the murder occurred.
       On the day of the attack Rivera and Carlos Jimenez,
another LMS member who lived in the same apartment complex
as Daley and Rivera, were involved in a confrontation with Latin
Thugs gang members in an alley behind the complex. During the
altercation Daley and Jimenez’s mother joined their sons in the
alley and remained there, talking to Rivera and Jimenez, after
the Latin Thugs left. According to Jimenez, the Latin Thugs had
threatened his mother.
       Following the incident a group of Latin Thugs members
drove by the apartment complex and displayed gang signs from
their vehicle. Later that evening, as Daley drove her SUV with a
group of at least seven LMS members, including Garcia, Rivera
and Jimenez, they saw Cano and other Latin Thugs gang
members standing together in Latin Thugs territory. Daley
stopped the SUV, and the youths jumped out and ran toward
their rivals. Cano was chased to a nearby park, where he was
surrounded and beaten. Garcia stabbed Cano with a knife, which
was never recovered. Some of the LMS members then returned
to Daley’s SUV, where she had been heard by a witness shouting,
“Come on, come on, let’s go, let’s go.” Daley drove quickly away
from the scene.


[nonpub. opn.].) Daley’s second trial ended in a mistrial when the
jury was unable to reach a verdict.



                                3
        There was testimony at trial that several of the young men
were carrying sticks or small bats when they got into Daley’s
SUV and that they discussed their plan to “rumble” with the
Latin Thugs because they had been disrespected at Rivera’s
home. However, there was no evidence Daley knew Garcia was
armed with a knife.
        Testifying in her defense, Daley insisted she was simply
taking her son’s friends home when someone in the back of the
vehicle told her to stop. She slowed the SUV, and the young men
jumped out. She then stopped, not knowing what was happening.
Daley remained in the car until the youths returned. She did not
learn that someone had been seriously injured until the following
day.
        The jury found Daley guilty of second degree murder and
found not true a criminal street gang enhancement. She was
sentenced to an indeterminate state prison sentence of 15 years
to life.
        Daley’s appeal of her conviction focused on the
prosecution’s theory she was liable for Cano’s murder under the
natural and probable consequences doctrine. We affirmed the
conviction (People v. Daley (Aug. 20, 2014, B248219) [nonpub.
opn.]), rejecting Daley’s arguments the People had failed to carry
their burden of proving Daley had the requisite knowledge of
Garcia’s criminal purpose (the intended assault of rival gang
members) and that murder was a natural and probable
consequence of the assault that occurred. We also rejected her
claim the instruction on the natural and probable consequences
doctrine erroneously omitted the requirement of a nexus between
the target offense that she had allegedly aided (assault) and the
nontarget offense (murder) committed by Garcia.




                                4
      2. Daley’s Petition for Resentencing
       On January 17, 2019 Daley, representing herself, filed a
petition for resentencing under section 1170.95 and checked
boxes on the printed form petition to establish her eligibility for
relief, including the boxes stating she had been charged and
convicted of murder under the natural and probable
consequences doctrine and could not now be convicted of first or
second degree murder because of changes made to sections 188
and 189 by Senate Bill No. 1437 (2017-2018 Reg. Sess.)
(Stats. 2018, ch. 1015) (Senate Bill 1437). The superior court
appointed counsel to represent Daley.
       In an opposition memorandum the prosecutor asserted
Daley had been tried under the theory she had directly aided and
abetted Cano’s murder, as well as the theory the murder was a
natural and probable consequence of the assault on Cano, and
argued the facts as described in our opinion affirming Daley’s
conviction established Daley had acted with implied malice and
was “factually ineligible for relief.” Daley’s counsel filed a reply
memorandum and argued at a hearing before the court on
September 21, 2020 that Daley had been tried under the natural
and probable consequences doctrine; it was improper to introduce
a new theory of liability (implied malice) at this point in the
proceedings; and, in any event, the evidence was insufficient to
support a conviction under an implied malice theory. The
prosecutor responded at the hearing that, although the main
theory at trial had been that Daley was liable for murder under
the natural and probable consequences doctrine, there was
sufficient evidence to support a conclusion she had acted with
implied malice.




                                 5
      The court suggested the question before it was whether “a
reasonable jury, based on the evidence presented, [would] have
found beyond a reasonable doubt defendant acted with implied
malice and/or reckless disregard for human life and was a major
participant.” The prosecutor gently corrected the court,
explaining the major participant aspect of Senate Bill 1437’s
reform of accomplice liability for murder applied only to the
felony-murder rule, which was not at issue in this case, and
confirmed he was arguing Daley was ineligible for relief based on
evidence that she had acted with implied malice (a reckless
disregard for human life) while aiding and abetting the murder.
The court then observed that circumstantial evidence could
support a finding of implied malice and denied the petition,
finding a “reasonable jury could find beyond a reasonable doubt
that [Daley] acted with implied malice and/or a reckless
disregard for human life and would be guilty of second degree
murder.”
      Daley filed a timely notice of appeal.
                         DISCUSSION
      1. Senate Bill 1437 and the Section 1170.95 Petition
         Procedure
      Senate Bill 1437 substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of murder (People v. Gentile (2020) 10 Cal.5th 830, 842-843
(Gentile)) and significantly narrowing the felony-murder
exception to the malice requirement for murder. (§§ 188,
subd. (a)(3), 189, subd. (e); see People v. Lewis (2021) 11 Cal.5th




                                 6
952, 957 (Lewis).)3 It also authorized, through new
section 1170.95, an individual convicted of felony murder or
murder based on the natural and probable consequences doctrine
to petition the sentencing court to vacate the conviction and be
resentenced on any remaining counts if he or she could not have
been convicted of murder because of Senate Bill 1437’s changes to
the definition of the crime. (See Lewis, at p. 957; Gentile, at
p. 843.)
       If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that he or
she is eligible for relief (§ 1170.95, subd. (b)(1)(A)), the court must
appoint counsel to represent the petitioner, if requested
(§ 1170.95, subd. (b)(3)),4 and direct the prosecutor to file a
response to the petition, permit the petitioner to file a reply and
determine if the petitioner has made a prima facie showing that
he or she is entitled to relief. (§ 1170.95, subd. (c); see Lewis,
supra, 11 Cal.5th at pp. 962-963.)
       In determining whether the petitioner has carried the
burden of making the requisite prima facie showing he or she
falls within the provisions of section 1170.95 and is entitled to
relief, the superior court properly examines the record of
conviction, “allowing the court to distinguish petitions with
potential merit from those that are clearly meritless.” (Lewis,

3     As amended by Senate Bill No. 775 (2021-2022 Reg. Sess.)
(Stats. 2021, ch. 551, § 2), effective January 1, 2022, the
ameliorative provisions of Senate Bill 1437 now also apply to
attempted murder and voluntary manslaughter.
4     Prior to enactment of Senate Bill No. 775 the requirement
to appoint counsel was set forth in subdivision (c) of
section 1170.95.



                                   7
supra, 11 Cal.5th at p. 971.) However, “the prima facie inquiry
under subdivision (c) is limited. Like the analogous prima facie
inquiry in habeas corpus proceedings, the court takes petitioner’s
factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause. . . . However, if the record, including the
court’s own documents, contain[s] facts refuting the allegations
made in the petition, then the court is justified in making a
credibility determination adverse to the petitioner.” (Id. at
pp. 970-971, internal quotation marks omitted.)
       If the section 1170.95, subdivision (c), prima facie showing
has been made, the court must issue an order to show cause and
hold an evidentiary hearing to determine whether to vacate the
murder conviction and resentence the petitioner on any
remaining counts. (§ 1170.95, subd. (d)(1).) At the hearing the
prosecution has the burden of proving, “beyond a reasonable
doubt, that the petitioner is guilty of murder . . . under California
law as amended by the changes to Section 188 or 189 made
effective January 1, 2019.” (§ 1170.95, subd. (d)(3), as amended
by Senate Bill No. 775, effective January 1, 2022.)5 The
prosecutor and petitioner may rely on the record of conviction or
offer new or additional evidence to meet their respective burdens.
(See Gentile, supra, 10 Cal.5th at pp. 853-854.)


5     Senate Bill No. 775 also amended section 1170.95,
subdivision (d)(3), to clarify that “[a] finding that there is
substantial evidence to support a conviction for murder,
attempted murder, or manslaughter is insufficient to prove,
beyond a reasonable doubt, that the petitioner is ineligible for
resentencing.”



                                  8
     2. Remand Is Necessary for the Superior Court To Issue an
        Order To Show Cause and Conduct an Evidentiary
        Hearing at Which the Court Applies the Correct
        Standard of Proof
       The superior court did not issue an order to show cause
prior to the hearing on September 21, 2020 at which the parties
discussed the evidence presented at Daley’s third trial, and the
court responded based on its understanding of the facts. (As
Daley explains in her opening brief, the superior court did not
review the trial record, relying on the factual summary in our
opinion affirming Daley’s conviction and counsel’s discussion of
what the trial evidence showed.) It is not entirely clear,
therefore, whether the superior court intended to deny the
petition because Daley had failed to make the prima facie
showing required by section 1170.95, subdivision (c), before the
court must issue an order to show cause and hold an evidentiary
hearing (as the Attorney General contends) or because, following
an evidentiary presentation, the prosecution had proved Daley
was ineligible for resentencing within the meaning of
section 1170.95, subdivision (d)(3) (as Daley argues).
       We need not attempt to resolve that uncertainty: Under
either scenario, reversal and remand for an evidentiary hearing
applying the proper standard of proof is required. To the extent
the superior court found that Daley had failed to make the
required prima facie showing, it did so by engaging in
impermissible factfinding. Daley’s section 1170.95 petition
alleged she had been prosecuted and convicted of murder under
the natural and probable consequences doctrine, allegations that
are amply supported by our opinion affirming her appeal, which
confirmed the jury had been instructed on the natural and
probable consequences doctrine and the prosecutor had argued



                                9
that theory to the jury. Whether Daley could now be convicted of
murder on a theory of implied malice cannot be determined as a
matter of law from the record of conviction; the answer to that
question necessarily requires a weighing of the evidence that will
be presented at a subdivision (d)(3) hearing following issuance of
an order to show cause.
       If the superior court actually intended its ruling to
constitute a finding after an evidentiary hearing that Daley was
ineligible for resentencing relief, remand is also necessary;
because the court used an incorrect standard of proof: It
determined only that a reasonable jury could find her guilty on a
still-valid theory of murder, not that the prosecution had proved
(to the court acting as independent fact finder), beyond a
reasonable doubt, that Daley was guilty of murder under current
law, as now expressly required by section 1170.95, subdivision
(d)(3), as amended by Senate Bill No. 775. And as the Attorney
General acknowledges, even were we to evaluate whether the
superior court’s use of an improper standard of proof constituted
harmless error, because the court’s findings referred not only to
implied malice but also to “a reckless disregard for human life”—
a standard that is entirely irrelevant to the facts of Daley’s case—
it is not possible on this record to determine what the outcome of
a properly conducted evidentiary hearing would be.




                                10
                        DISPOSITION
      The postjudgment order denying Daley’s petition for
resentencing is reversed, and the matter remanded for the
superior court to issue an order to show cause and to hold an
evidentiary hearing applying the correct standard of proof and
evidentiary rules as set forth in section 1170.95,
subdivision (d)(3).



                                         PERLUSS, P. J.

     We concur:


           SEGAL, J.



           FEUER, J.




                               11